Action by an infant to recover damages for personal injuries, and by her father for medical expenses and loss of services. The infant was injured when her left hand was caught between the edge of the hinge side of a heavy plate glass door in a retail store and the adjacent fixed glass store front, resulting in the severance of a part of her left thumb. The action was brought against the lessee and operator of the store, E. Robison, Inc., the owner of the premises at the time the lease was made, 4830 Realty Corp., and the owner of the premises at the time the accident occurred, Franbar Realty Co. E. Robison, Inc., served a cross complaint for judgment over on 4830 Realty Corp. and Franbar Realty Co. During the trial the action was discontinued as to 4830 Realty Corp. The jury rendered a verdict in favor of the infant and her father against E. Robison, Inc., and Franbar Realty Co., and the court dismissed the cross complaint. E. Robison, Inc., appeals from so much of the judgment entered thereon as is against it and in favor of the infant and her father and Franbar Realty Co., and Franbar Realty Co. appeals from so much of said judgment as is against it and in favor of the infant and her father. Judgment unanimously affirmed, with one bill of costs to respondents, payable by the appellant and the appellant-respondent. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.